Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00036-CR

                             Roberto Hirineo RODRIGUEZ,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                           Trial Court No. 15-10-14239-CRSI2
                      Honorable J. Manuel Banales, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 3, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice